Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		dataset
		unknown value
		instructions stored
		model
		internally inferred features
		plurality of entities
		externally provided feature related to each entity


Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A system for completing at least one entry in a dataset, the system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

an interface for receiving a dataset, wherein the dataset includes at least one unknown value;

processor executing instructions stored on a memory to provide a model to:

obtain internally inferred features relating to each of a plurality of entities;

combine the internally inferred features relating to each of the plurality of entities with at least one externally provided feature related to each entity; and

estimate the at least one unknown value based on the combination of the internally provided features relating to each entity and the at least one externally provided feature related to each entity.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) An interface
	(2) A processor
	(3) A memory



[0032] The user interface 140 may include one or more devices for enabling communication with system operators and other personnel. For example, the user interface 140 may include a display, a mouse, and a keyboard for receiving user commands. In some embodiments, the user interface 140 may include a command line interface or graphical user interface that may be presented to a remote terminal via the network interface 150. The user interface 140 may execute on a user device such as a PC, laptop, tablet, mobile device, or the like, and may enable a user to input parameters regarding various entities and receive data regarding said entities.

This “interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.

[0024] The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform one or more method steps. The structure for a variety of these systems is discussed in the description below. In addition, any particular programming language that is sufficient for achieving the techniques and implementations of the present disclosure may be used. A variety of programming languages may be used to implement the present disclosure as discussed herein.

	Further, the Specification recites:

[0030] The processor 120 may be any hardware device capable of executing instructions stored on memory 130 or in storage 160, or otherwise any hardware device capable of processing data. As such, the processor 120 may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0031] The memory 130 may include various transient memories such as, for example L1, L2, or L3 cache or system memory. As such, the memory 130 may include static random access memory (SRAM), dynamic RAM (DRAM), flash memory, read only memory (ROM), or other similar memory devices and configurations.

	Further, the Specification recites:

[0036] The storage 160 may include one or more machine-readable storage media such as read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, or similar storage media. In various embodiments, the storage 160 may store instructions for execution by the processor 120 or data upon which the processor 120 may operate.

 M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) An interface
	(2) A processor
	(3) A memory

	An “interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] The user interface 140 may include one or more devices for enabling communication with system operators and other personnel. For example, the user interface 140 may include a display, a mouse, and a keyboard for receiving user commands. In some embodiments, the user interface 140 may include a command line interface or graphical user interface that may be presented to a remote terminal via the network interface 150. The user interface 140 may execute on a user device such as a PC, laptop, tablet, mobile device, or the like, and may enable a user to input parameters regarding various entities and receive data regarding said entities.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.

[0024] The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform one or more method steps. The structure for a variety of these systems is discussed in the description below. In addition, any particular programming language that is sufficient for achieving the techniques and implementations of the present disclosure may be used. A variety of programming languages may be used to implement the present disclosure as discussed herein.

	Further, the Specification recites:

[0030] The processor 120 may be any hardware device capable of executing instructions stored on memory 130 or in storage 160, or otherwise any hardware device capable of processing data. As such, the processor 120 may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices.

 M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0031] The memory 130 may include various transient memories such as, for example L1, L2, or L3 cache or system memory. As such, the memory 130 may include static random access memory (SRAM), dynamic RAM (DRAM), flash memory, read only memory (ROM), or other similar memory devices and configurations.

	Further, the Specification recites:

[0036] The storage 160 may include one or more machine-readable storage media such as read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, or similar storage media. In various embodiments, the storage 160 may store instructions for execution by the processor 120 or data upon which the processor 120 may operate.

 M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The system of claim 1 wherein the model is a neural network.

	Applicant’s Claim 2 merely teaches the embodiment where the claimed “model” is in the form of a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It 
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The system of claim 2, wherein the internally inferred features are arranged as a plurality of one-hot encoded vectors that each relate to an entity.

	Applicant’s Claim 3 merely teaches a set of mathematical vectors. They do not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:



	Applicant’s Claim 4 merely teaches the embodiment where the claimed “model” is in the form of a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The system of claim 4 wherein a first one-hot encoded vector relating to a first entity is combined with the portion of the hidden layer that represents the at least one externally provided feature that relates to the first entity.

	Applicant’s Claim 5 merely teaches the combination of a mathematical vector with a “hidden layer”. It does not integrate the abstract 
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The system of claim 1 wherein the processor is further configured to output a target vector estimating the at least one unknown value.

	Applicant’s Claim 6 merely teaches the output of a target vector. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Step 1 inquiry: Does this claim fall within a statutory category?

method for completing at least one entry in a dataset, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 7 that recite abstract ideas?

	YES. The following limitations in Claim 7 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

receiving at an interface a dataset including at least one unknown value;

obtaining, using a processor executing instructions stored on a memory to provide a model, internally inferred features relating to each of a plurality of entities;

combining the internally inferred features relating to each of the plurality of entities with at least one externally provided feature related to each entity; and

estimating the at least one unknown value based on the combination of the internally provided features relating to each entity and the at least one externally provided feature related to each entity.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A receiving
	(2) An interface
	(3) A processor
	(4) A memory

	Regarding the reception of data, MPEP 2106.05(d)(II)(i) recites the following:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission);

This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] The user interface 140 may include one or more devices for enabling communication with system operators and other personnel. For example, the user interface 140 may include a display, a mouse, and a keyboard for receiving user commands. In some embodiments, the user interface 140 may include a command line interface or graphical user interface that may be presented to a remote terminal via the network interface 150. The user interface 140 may execute on a user device such as a PC, laptop, tablet, mobile device, or the like, and may enable a user to input parameters regarding various entities and receive data regarding said entities.

 M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each may be coupled to a computer system bus. Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.

[0024] The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform one or more method steps. 

	Further, the Specification recites:

[0030] The processor 120 may be any hardware device capable of executing instructions stored on memory 130 or in storage 160, or otherwise any hardware device capable of processing data. As such, the processor 120 may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0031] The memory 130 may include various transient memories such as, for example L1, L2, or L3 cache or system memory. As such, the memory 130 may include static random access memory (SRAM), dynamic RAM (DRAM), flash memory, read only memory (ROM), or other similar memory devices and configurations.

	Further, the Specification recites:

[0036] The storage 160 may include one or more machine-readable storage media such as read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, or similar storage media. In various embodiments, the storage 160 may store instructions for execution by the processor 120 or data upon which the processor 120 may operate.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 

	(2) An interface
	(3) A processor
	(4) A memory

	Regarding the reception of data, MPEP 2106.05(d)(II)(i) recites the following:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission);

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



[0032] The user interface 140 may include one or more devices for enabling communication with system operators and other personnel. For example, the user interface 140 may include a display, a mouse, and a keyboard for receiving user commands. In some embodiments, the user interface 140 may include a command line interface or graphical user interface that may be presented to a remote terminal via the network interface 150. The user interface 140 may execute on a user device such as a PC, laptop, tablet, mobile device, or the like, and may enable a user to input parameters regarding various entities and receive data regarding said entities.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each may be coupled to a computer system bus. Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.

[0024] The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform one or more method steps. The structure for a variety of these systems is discussed in the description below. In addition, any particular programming language that is sufficient for achieving the techniques and implementations of the present disclosure may be used. A variety of programming languages may be used to implement the present disclosure as discussed herein.

	Further, the Specification recites:

[0030] The processor 120 may be any hardware device capable of executing instructions stored on memory 130 or in storage 160, or otherwise any hardware device capable of processing data. As such, the processor 120 may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0031] The memory 130 may include various transient memories such as, for example L1, L2, or L3 cache or system memory. As such, the memory 130 may include static random access memory (SRAM), dynamic RAM (DRAM), flash memory, read only memory (ROM), or other similar memory devices and configurations.

	Further, the Specification recites:

[0036] The storage 160 may include one or more machine-readable storage media such as read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, or similar storage media. In various embodiments, the storage 160 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The method of claim 7 wherein the model is a neural network.

	Applicant’s Claim 8 merely teaches the embodiment where the claimed “model” is in the form of a “neural network”, which is an “additional 
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The method of claim 8 wherein the internally inferred features are arranged as a plurality of one-hot encoded vectors that each relate to an entity.

	Applicant’s Claim 9 merely teaches a set of mathematical vectors. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:



	Applicant’s Claim 10 merely teaches the embodiment where the claimed “model” is in the form of a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of claim 10 wherein combining the internally inferred features relating to each of the plurality of entities with the at least one externally provided feature includes combining a first one-hot encoded vector relating to a first entity with the portion of the hidden layer that represents the at least one externally provided feature that relates to the first entity.


	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 7 wherein the processor is further configured to output a target vector estimating the at least one unknown value.

	Applicant’s Claim 12 merely teaches the output of a target vector. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.




Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
01 DEC 2021